internal_revenue_service department of the treasury number info release date index no washington dc person to contact john t sapienza jr id no telephone number refer reply to cc it a - cor-118846-00 date date dear you asked for a ruling on payments for prescription medicines and drugs and insulin in your letter of date you gave no specific facts but i am glad to provide you general information a taxpayer may deduct expenses for medical_care for the taxpayer spouse or dependent under sec_213 of the internal_revenue_code the deduction is limited to the amount of total medical_expenses that exceeds percent of the taxpayer’s adjusted_gross_income and no deduction is allowed for expenses compensated by insurance or otherwise the deduction for medicines and drugs is limited by sec_213 to those that come within the definition of a prescribed_drug except for insulin a prescribed_drug is one that requires a prescription of a physician for its use thus the deduction is allowed only for a drug that cannot be obtained legally without a prescription i enclose a copy of publication medical and dental expenses which explains the medical_expense_deduction in greater detail i hope this information is helpful if you have any questions please call mr sapienza at the number above sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
